DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10975432. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the sequence of a nucleic acid comprising identical steps.  The application teaches that the tag can be a molecular moiety selected from a polyethylene-glycol (PEG) oligomer, an oligonucleotide comprising natural and/or non-natural analog monomer units, a polypeptide comprising natural and/or non-natural analog monomer units, and an oligomeric moiety comprising a combination of any of these (see [0020]) The patent teaches that “In some embodiments, the different detectable signal is a different blocking current when the tag is situated in a nanopore”. 

Claims 1-5, 8-10, 13-15, 17-21, 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10655174. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a compound (and set of compounds) comprising a plurality of nucleoside-5’-oligophosphate moieties covalently attached to a single tag of identical formula (therefore having inherently identical properties), wherein the tag is a molecular moiety capable of producing a detectable signal and each nucleoside-5’-oligophosphate moiety is capable of being a substrate for a polymerase. Said compound comprises branched or dendrimeric moiety identical to the instant compounds (19) and (20). (See US patent claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-10, 13, 18 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. (US 20120052506) in view of Turner et al.  (US 20140309144).
Yue et al. discloses a compound having two nucleosides with 5' hexaphosphates and an organic dye moiety (tag) linked via a linker comprising for example an amide group. Yue et al. states that the compound can be used for sequencing. (See for example Figure 9 and [0192]).
Turner et al. disclose devices and methods for nanopore sequencing. The invention includes compositions and methods of nucleic acid sequencing using a single polymerase enzyme complex comprising a polymerase enzyme and a template nucleic acid attached proximal to a nanopore, and nucleotide analogs in solution comprising charge blockade label that are attached to the polyphosphate portion of the nucleotide analog such that the charge blockade labels are cleaved when the nucleotide analog is incorporated into a growing nucleic acid and the charge blockade label is detected by the nanopore to determine the presence and identity of the incorporated nucleotide and thereby determine the sequence of a template nucleic acid. (Abstract, Figure 15).
Turner et al. discloses the preparation of polypeptide-tagged nucleotide by providing a nucleotide with from 3 to 12 phosphates attached to its 5’-position, wherein the terminal phosphate is coupled to a first linker forming group which can comprise an amide and polyethylene glycol; and a polypeptide tag, wherein the polypeptide tag is coupled to a second linker forming group, that is capable of reacting with the first linker forming group to form a linker; wherein the a first linker forming group and the second forming group can be an alkyne and azide groups. (Figure 17; [0130]).  
Turner et al.  discloses in the example (page 28) the sequencing of nucleic acid using charge blockage labels having the structure shown on Figure 15 C where the base is one of the four deoxynucleoside analogs A, C, G and T; m is 3 and n is 3 (and the label is [positively charged monomer]x. The number of monomers, x, can be any suitable number. For example, x can be from about 1 to about 50, or about 2 to about 30, or about 3 to about 20. In FIG. 15(C), the polymer is indicated as being linear, but branched polymers can also be used [0128], and also exemplified on figure 16 where the blockade label is a linear polypeptide having 7 lysine monomers (FIG. 16(A)) or a branched polypeptide having 6 lysine monomers (FIG. 16(B)) or a linear bulkier polypeptide KK(FK)5 (FIG. 16(C)).
Turner et al. discloses that the label could also comprise multiple nucleotides concatenated together, e.g. 2, 3, 4, 5, 6, or more nucleotides either in a linear or in another, e.g. dendritic or star shaped configuration. [0132].
Turner discloses that the polymerase is attached to the nanopore [0031], [0155-0162] 
Nanopores used for sequencing DNA include protein nanopores held within lipid bilayer membranes, such as alpha-hemolysin nanopores [0006], [0185-186].
Turner provides a device for analysis of single molecules in nanopores comprising: a substrate comprising a plurality of nanopores, each nanopore disposed within a chamber; each chamber comprising drive electrodes for driving single molecules from the sample through the nanopores, and each chamber comprising electrodes capable of measuring current through the nanopore; wherein the device is configured such that the plurality of nanopores are simultaneously accessible to a fluidic sample for loading the sample, and wherein the device is configured such that the nanopores are each fluidically isolated from one another during analysis. [0032].
In some embodiments the current blockade label on the at least one nucleotide analog is attached to the polyphosphate of the nucleotide analog such that when the nucleotide analog is incorporated, the current blockage label is released.[0018-0021]
The size, shape, and charge of the blockade labels can be used to adjust the effectiveness of current blockage, and the differentiation from other blockade labels. 
The ion concentrations in the solutions above and below the membrane are controlled to allow both polymerase activity and the appropriate level background conduction through the nanopore [0256]. Which is viewed to be inclusive of the electrolyte solution.
Turner et al. also provides methods of nanopore sequencing using a plurality of nucleotide analogs, each having a current blockade label with different current blockage characteristics (which is viewed to be inclusive of instant claim 24), the identity of the nucleotide analog that is incorporated can also be determined, providing sequence information about the template nucleic acid associated with the polymerase. These methods allow for obtaining sequencing data in real time while the polymerase is catalyzing template dependent nucleic acid synthesis. [0068].
The detectable signal  for each nucleotide analog can, for example, be detected as a modulation of the ionic current by the passage of a DNA molecule through the nanopore, which current is created by an applied voltage across the nanopore-bearing membrane or film. Because of structural differences between different nucleotides, different types of nucleotides interrupt the current in different ways, with each different type of nucleotide within the ssDNA producing a type-specific modulation in the current as it passes through a nanopore, and thus allowing the sequence of the DNA to be determined. [0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nanopore sequencing method of Turner et al. with the compound of Yue et al. Yue et al. discloses that nanopore sequencing is well known in the art [0012] and [0193]. And as per applicants’ own disclosure, tags capable of producing a nanopore detectable signal generally include any molecular moiety capable of entering into, becoming positioned in, being captured by, translocating through, and/or traversing a nanopore, and thereby result in a detectable change in current through the nanopore. Therefore, Yue et al.’s organic dye is inherently capable of producing a nanopore detectable signal. (As per applicant’s disclosure: see [0058] of the instant application publication US 20210292832). Further, Yue et al. discloses the compounds generally benefit from one or more advantages of greater stability to undesired enzymatic or other cleavage or non-specific degradation, as well as incorporation efficiencies that are better than or at least comparable to triphosphate, tetraphosphate or pentaphosphate analogs. [0144]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        11 August 2022